Citation Nr: 1718479	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for multiple arthralgias (claimed as bilateral hand and hip conditions), to include fibromyalgia.

2.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Appellant served a member of the Idaho Army National Guard (ARNG) for periods of active duty for training (ACDUTRA) (including from March 1993 to July 1993) and inactive duty training (INACDUTRA) from March 1993 to March 2009.  At this time, the Appellant has no service-connected disabilities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board, in a December 2013 remand, remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.

The Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference in August 2011.  A transcript of the hearing is associated with the record.

In December 2013 the Board remanded the case for further development.  The RO readjudicated the case by way of a supplemental statement of the case (SSOC).  In July 2016 the Board remanded the case once again for further development.  The RO readjudicated the case by way of a SSOC.

In this case, in reference to claimed hip pain, the medical professional who conducted the Appellant's most recent VA examination noted hip pain that was referred pain from a lumbosacral spine condition.  The current claim does not encompass a diagnosed back condition, and the Board thus refers a claim for service connection for a back condition to the RO for appropriate action.  

Because of the facts found, the Board will consider the Appellant's knee symptoms, diagnosed currently as patellofemoral syndrome as separate from his claimed arthralgias of the hands and hips.  The separate knee claim will be REMANDED to the agency of original jurisdiction (AOJ) and is addressed in the REMAND section of this decision.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Appellant has a current diagnosis for multiple arthralgias, to include fibromyalgia involving the hips and hands.


CONCLUSION OF LAW

Service connection for fibromyalgia, involving the hips and hands, is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Appellant in May 2009.  This letter informed the Appellant of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in July 2009, adjudicated by way of a statement of the case in September 2010, and then adjudicated by way of SSOC in March 2014 and December 2016.  So, she has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Appellant's contentions.  Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Appellant was provided VA examinations in February 2014 and September 2016.  The examination reports reflect that the examiner reviewed the Appellant's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Appellant, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Appellant and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).
	
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The term "active military, naval or air service" is further defined as (1) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

The Board notes that certain presumptive provisions (38 C.F.R. §§ 3.307, 3.309 for presumption of service incurrence; 3.306 for presumption of aggravation, and 3.304(b) and 38 U.S.C.A. §§ 1111, 1131 for presumption of soundness) do not apply when the qualifying service was ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a claimant is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Appellant, and the Appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

III. Legal Analysis

The Appellant contends that service connection is warranted for her multiple arthralgias (bilateral hand, bilateral hip, bilateral knee) due to injuries incurred during periods of ACDUTRA and INDUCTRA while serving in the Army National Guard.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and service connection is not warranted.

In August 2009, the Appellant submitted a DA Form 2173, which documented an incident from February 28, 2008 in which the Appellant developed pain in her hands and knees while packing and moving crates in support of the Winter Special Olympics.

The Appellant's STRs contain medical records from Cherry Lane Family Clinic. In April 2007, the Appellant complained of sharp burning pain on right knee and stated it had been going on for about one month.  The Appellant denied previous problems of a similar nature.  While examining the knee, the examiner determined no obvious signs of trauma, no overly swelling or effusion, no joint-line tenderness to palpation, and full extension and flexion without pain.  The examiner provided a differential diagnosis to include, osteoarthritis tendonitis strain overuse injury rheumatoid arthritis and fibromyalgia.  In May 2007, the Appellant complained of chronic pain that involved bilateral knees, bilateral hips, and bilateral arms.  The examiner provided a differential diagnosis that included chronic pain syndrome, myofascial pain/fibromyalgia, osteoarthritis, and peripheral neuropathy. 

The Appellant's STRs contain medical records from Primary Health Medical Group.  In April 2008 the Appellant complained of joint pain in hands and knees for the past year.  The examiner performed examinations on both the hands and knees of the Appellant and provided an assessment of arthralgias.  In a note in May 2008, the Appellant still had pain in her hands and knees and the examiner assessed the Appellant with chronic pain syndrome 

A buddy statement from the Appellant's commander in June 2009 stated that the Appellant complained of aching and stiff joints in her hands around February 2008 when working at the Special Olympic Winter Invitational Games.

The Appellant testified before the Board in an August 2011 hearing.  The Appellant stated that her knees began hurting during INACDUTRA in May.  During ACDUTRA in February 2008, the Appellant's back, hands, and knees hurt while performing necessary duties.  In particular, her hands hurt from moving crates, and she reported her hand pain to her superiors.  Her arthralgias progressed because of physical therapy, which caused a lot of joint pain for the Appellant.  She says that time at home and other activities were not so bad in reference to pain.  

In February 2014, the Appellant was afforded a VA examination.  During the hip examination, the examiner did not find any current hip diagnosis.  During the knee examination, the examiner diagnosed the Appellant with patellofemoral pain syndrome.  The examiner noted that a review of the record did not reveal any evidence of acute traumatic injury to either knee during any period of active duty, active duty from training or annual training.  The Appellant denied acute traumatic injury to the knees, but says the pain began during her physical fitness testing train-up periods.  She reported she did not train year round, but approximately 6 months before the annual Army physical fitness test she would begin an exercise program and that's when she would notice knee pain with running.  The examiner provided a negative nexus opinion, citing the lack of objective medical evidence of an acute traumatic injury to either knee, or evidence of any significant disability associated with the knees prior to 2007.  The onset of activity related knee pain in the knees is consistent with normal age-related degenerative processes which will occur in the normal population with advancing age.  The examiner also assessed the Appellant for fibromyalgia and found a negative diagnosis, further explaining that the Appellant had never been formally diagnosed with fibromyalgia and does not presently have fibromyalgia and there is no evidence of widespread pain or evidence of myalgia.  The examiner did diagnose the Appellant with arthralgias of the hands.  The Appellant reported to the examiner that the hand symptoms resolved completely after 2 to 3 weeks, and currently she will have recurrence of deep aching pain in the hands with repetitive use.  The examiner provided a negative nexus for the arthralgia of the hands diagnosis citing the Appellant's lack of present evidence of a degenerative or inflammatory joint disease in either hand.  The examiner believed current findings were limited to median nerve neuritis, which was less likely than not due to the activities of February 2008.

The Appellant was afforded an addendum opinion in September 2016 with the same examiner from February 2014.  The examiner reviewed documents submitted since February 2014 examination, which included documents from January 2014 to May 2016.  The examiner stated that the records are mainly chiropractic treatment records and do not contain a diagnosis for fibromyalgia.  The examiner found the hip symptoms consistent with referred pain from a lumbar spine condition for lay persons frequently report hip pain when the condition is referred pain condition involving the upper buttocks that is attributable to lumbar spine disease.  The examiner determined the  chronic overuse condition of the knees was diagnosed as patellofemoral syndrome and could not be attributed solely to the period of active duty for training of February 2008, and there were no multiple arthralgia condition "incurred in or caused by the knee condition during service."  Patellofemoral syndrome is a specific and diagnosable condition of the knee joint alone and not a component of a multi-joint condition such as fibromyalgia or inflammatory polyarthritis.  There is no known medical nexus between the occurrence of patellofemoral syndrome and causation the condition of the hand or hip.  The examiner also found no chronic hand condition based on the Appellant's statements to the examiner during the February 2014 examination.  The Appellant stated the hand pain resolved within a few weeks of the February 2008 period of ACDUTRA.  During the examination, the examiner found no evidence of an underlying condition which would present as arthralgia.

The examiner addressed medical records such as the May 2007 records from Cherry Lane Family Clinic where the physician listed a collection of differential diagnoses, but did not specify a diagnosed disorder.  Differential diagnoses are not specific diagnoses of the Appellant's symptoms, but a list of all possible underlying pathologies.  Chronic pain syndrome refers to pain attributable to an underlying disorder such as osteoarthritis, fibromyalgia, etc.; and no underlying condition was diagnosed at the time.  The examiner notes that DA Form 2173 was completed 18 months after the period of service cited as the time of injury, and does not constitute a medical record.  The DA Form 2173 was executed in August 2009 to support the Appellant's claim.  Box #30 is not a medical statement but rather the statement "To Be Completed by Unit Commander"; and the company commander is not medically competent to render the diagnosis of fibromyalgia.  There is no corresponding medical record with Dr. Lyon that coincides with the date on the DA Form 2173.  The examiner discussed how the Appellant's newer medical records do not occur until June 2011, and at which point the Appellant's medical history do not include fibromyalgia or any other chronic musculoskeletal disorder.  It is customary to include prior chronic diseases in the longitudinal medical record.  Its absence argues against such diseases being diagnosed by her treating physicians.

In summary, the private medical records never formally diagnosed the Appellant with fibromyalgia, and the examiner determined the symptoms on record would not qualify her for that diagnosis.  Additionally, the examiner argues that the use of "chronic pain syndrome" in these documents is too non-specific to allow any conclusion as to the underlying condition; and many medical professionals would determine its use inappropriate in this Appellant's case without further investigation into the underlying etiology of persistent pain.  Arthralgia and pain are not diagnoses.  Chronic pain syndrome is not a diagnosis to explain a specific etiology of joint pain but rather a collection of behavioral signs and symptoms associate with pain that is cause by some specific underlying disorder.  A diagnosis requires widespread axial and appendicular pain no accounted for by any other condition.  There is no evidence of widespread axial and appendicular pain to date in this Appellant based on the available medical documentation.  Underlying inflammatory arthritis has been considered but on examination there was no evidence to support such a diagnosis.

The Board finds that the preponderance of the evidence is against a current diagnosis for fibromyalgia.  The VA examiner addressed her findings and the medical records in the Appellant's file.  The examiner did not find the Appellant to have a current diagnosis for fibromyalgia.  Specifically, the examiner determined the hip condition to be referred pain from a lumbosacral condition, and the hand condition to be median nerve neuritis not of in-service onset.  The examiner also explained that arthralgia and pain are not diagnoses.  The examiner also explained the differential diagnosis listed throughout the Appellant's records as possible underlying pathologies but not specific diagnoses.  The only record in the Appellant's file that definitively states fibromyalgia as the underlying pathology is the DA Form 2173, which is not a medical document as explained by the examiner.  The medical documents do not established a definitive diagnosis of fibromyalgia, or any other underlying pathology to explain the arthralgia the Appellant experienced.  Conversely, the VA examiner determined the symptoms do not warrant a diagnosis of fibromyalgia.  The VA examiner's opinions from 2014 and 2016 have more probative value than the private differential diagnoses which provide neither a definitive diagnosis nor adequate rationale to support the differential diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although the examiner did find evidence of arthralgia, pain is not a disease or injury that may be considered a disability for VA compensation purposes, without underlying pathology; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001). 

The Board has carefully considered the lay testimony on record.  To the extent that the Appellant reports when her hands and hip pain began, the Board finds the statements both competent and credible.  While the Appellant is competent to report on symptoms, she is not competent to diagnose the etiology of her symptoms, particularly in reference to particular ACDUTRA or INACDUTRA incidents.  This would require medical training, expertise, and/or credentials.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability manifested by pain in the hands and hips during the course of the appeal, service connection cannot be granted for multiple arthralgias, to include fibromyalgia.  Moreover, while there is evidence of median nerve neuritis, it is quite clear from the most recent VA examiner's opinion that this is not attributable to any incident of ACDUTRA or INACDUTRA.

Accordingly, entitlement to service connection for multiple arthralgias to include fibromyalgia affecting the hips and hands is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for multiple arthralgias (claimed as bilateral hand and hip conditions), to include fibromyalgia is denied. 


REMAND

In this case, the Appellant has been found to have a diagnosis of patellofemoral syndrome of the knees.  The VA examiner, in the September 2016 opinion, noted that the Appellant's patellofemoral syndrome of the knees was not "solely attributable" to a period of active duty for training.  This is an unhelpful opinion, as the inquiry is not whether a current disability is solely related to an in-service incident; rather, the Board must determine whether such disability is etiologically related to service period.  A further opinion is thus warranted.

Accordingly, the case is REMANDED to the AOJ for the following:

1.  Afford the Appellant a VA examination to address the nature and etiology of her claimed bilateral knee disorder, including patellofemoral syndrome.  The examiner must review the claims file, interview the Appellant, and ascertain whether it is at least as likely as not that the Appellant's current bilateral knee disorder is etiologically related to a period of ACDUTRA or to an injury incurred in INACDUTRA.  All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, readjudicate the Appellant's claim.  If the determination remains unfavorable, issue a Supplemental Statement of the Case to her and to her representative before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


